           Case 2:20-cv-00738-CMR Document 39 Filed 02/09/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LYNN OXENBERG and RONALD
 LEWIS
                           Plaintiffs,                            CIVIL ACTION NO. 20-738
                   v.
 NORRIS COCHRAN, * in his official
 capacity as the Acting Secretary of the
 Department of Health and Human
 Services,
                           Defendant.

                                                    ORDER

        AND NOW, this 8th day of February 2021, upon consideration of Defendant’s Rule

12(b)(1) Motion to Dismiss, and responses and replies thereto, and for the reasons explained in

the accompanying Memorandum Opinion, it is hereby ORDERED that Defendant’s Motion to

Dismiss [Doc. No. 32] is GRANTED. Plaintiff’s Complaint is DISMISSED without prejudice.

It is further ORDERED that Plaintiffs’ Motion for Summary Judgment [Doc. No. 12],

Defendant’s Motion for Summary Judgment [Doc. No. 17], and Plaintiffs’ Motion for Leave to

File Supplement to Motion for Summary Judgment [Doc. No. 30] are DISMISSED as moot. The

Clerk is directed to CLOSE the case.

        It is so ORDERED.

                                                                  BY THE COURT:

                                                                   /s/ Cynthia M. Rufe
                                                                  _____________________
                                                                  CYNTHIA M. RUFE, J.




*
  Under Fed. R. Civ. P. 25(d), Norris Cochran is substituted as Defendant for former Secretary of the Department of
Health and Human Services Alex Azar.
